295 So.2d 700 (1974)
Maxine C. DAVIDSON, Appellant,
v.
SCHLUSSEL REEDEREI KG, Appellee.
No. 73-384.
District Court of Appeal of Florida, Second District.
June 7, 1974.
John R. Bush of Macfarlane, Ferguson, Allison & Kelly, Tampa, for appellant.
Brendan P. O'Sullivan of Fowler, White, Gillen, Humkey, Kinney & Boggs, Tampa, for appellee.
MANN, Chief Judge.
Equality of the sexes is the rule in actions governed by maritime law. The spouse of a stevedore injured aboard ship is denied recovery for loss of consortium *701 regardless of the sex of the stevedore. Igneri v. Cie de Transports Oceaniques, 2d Cir.1963, 323 F.2d 257; Green v. Ross, S.D.Fla. 1972, 338 F. Supp. 365; Petition of United States Steel Corp., 6 Cir.1970, 436 F.2d 1256; Sanseverino v. Alcoa Steamship Co., D.Md. 1967, 276 F. Supp. 894; Simpson v. Knutsen, N.D.Cal. 1969, 296 F. Supp. 1308; affirmed 9th Cir.1971, 444 F.2d 523; Valitutto v. D/S I/D Garonne, S.D.N.Y. 1969, 295 F. Supp. 764. Thus, Gates v. Foley, Fla. 1971, 247 So.2d 40, has not been ignored by the trial judge, who properly applied maritime law in dismissing appellant's claim.
Affirmed.
HOBSON and McNULTY, JJ., concur.